Name: Commission Implementing Decision (EU) 2018/1307 of 27 September 2018 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of highly pathogenic avian influenza in certain Member States (notified under document C(2018) 6382) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  international trade;  regions of EU Member States;  Europe;  agricultural policy
 Date Published: 2018-09-28

 28.9.2018 EN Official Journal of the European Union L 244/117 COMMISSION IMPLEMENTING DECISION (EU) 2018/1307 of 27 September 2018 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of highly pathogenic avian influenza in certain Member States (notified under document C(2018) 6382) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Article 16(1) of Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) Since the date of its adoption, Implementing Decision (EU) 2017/247 has been amended several times to take account of developments in the epidemiological situation in the Union as regards avian influenza. In particular, Implementing Decision (EU) 2017/247 was amended by Commission Implementing Decision (EU) 2017/696 (5) in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247. That amendment took into account the fact that day-old chicks pose a very low risk for the spread of highly pathogenic avian influenza compared to other poultry commodities. (4) Implementing Decision (EU) 2017/247 was also subsequently amended by Commission Implementing Decision (EU) 2017/1841 (6) in order to strengthen the disease control measures applicable where there is an increased risk for the spread of highly pathogenic avian influenza. Consequently, Implementing Decision (EU) 2017/247 now provides for the establishment at Union level of further restricted zones in the concerned Member States, as referred to in Article 16(4) of Directive 2005/94/EC, following an outbreak or outbreaks of highly pathogenic avian influenza, and the duration of the measures to be applied therein. Implementing Decision (EU) 2017/247 now also lays down rules for the dispatch of live poultry, day-old chicks and hatching eggs from the further restricted zones to other Member States, subject to certain conditions. (5) In addition, the Annex to Implementing Decision (EU) 2017/247 has been amended numerous times, mainly to take account of changes in the boundaries of the protection and surveillance zones established by the concerned Member States in accordance with Directive 2005/94/EC. (6) The Annex to Implementing Decision (EU) 2017/247 was last amended by Commission Implementing Decision (EU) 2018/1044 (7), following the notification by Bulgaria of a further outbreak of highly pathogenic avian influenza in a poultry holding in the Dobrich region of that Member State. Bulgaria also notified the Commission that it had duly taken the necessary measures required in accordance with Directive 2005/94/EC following that outbreak, including the establishment of protection and surveillance zones around the infected poultry holding. (7) Since the date of the last amendment made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2018/1044, Bulgaria has notified the Commission of a new outbreak of highly pathogenic avian influenza of subtype H5 in a poultry holding in the Plovdiv region of that Member State. (8) Bulgaria has also notified the Commission that it has taken the necessary measures required in accordance with Directive 2005/94/EC following that new outbreak, including the establishment of protection and surveillance zones around the infected poultry holding in that Member State. (9) The Commission has examined those measures in collaboration with Bulgaria, and the Commission is satisfied that the boundaries of the protection and surveillance zones, established by the competent authority of Bulgaria, are at a sufficient distance to the poultry holding where the new outbreak has been confirmed. (10) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Bulgaria, the protection and surveillance zones established in Bulgaria, in accordance with Directive 2005/94/EC, following the new outbreak of highly pathogenic avian influenza in that Member State. (11) Implementing Decision (EU) 2017/247 should therefore be updated to take account of the up-to-date epidemiological situation in Bulgaria, as regards highly pathogenic avian influenza. In particular, the newly established protection and surveillance zones in Bulgaria, now subject to restrictions in accordance with Directive 2005/94/EC, should be listed in the Annex to Implementing Decision (EU) 2017/247. (12) Implementing Decision (EU) 2017/247 applies until 31 December 2018. Due to the ongoing findings of highly pathogenic avian influenza virus in wild birds and in particular the current outbreak confirmed in a poultry holding in the Plovdiv region of Bulgaria, there is an increasing risk of further outbreaks in poultry and captive birds. It is therefore appropriate to prolong the period of application of Implementing Decision (EU) 2017/247 until 31 December 2019. This prolongation takes into account current developments in the epidemiological situation in the Union as regards highly pathogenic avian influenza, and the corresponding risks to animal health resulting from possible further outbreaks of that disease, as well as the experience gained in applying protective measures in recent epidemics which have proven successful in limiting lateral spread between poultry farms to a minimum except for some spread in a few Member States with certain domestic waterfowl production systems. (13) The Annex to Implementing Decision (EU) 2017/247 should be amended to update regionalization at Union level in order to include the protection and surveillance zones established in Bulgaria, in accordance with Directive 2005/94/EC, following the new outbreak of highly pathogenic avian influenza in that Member State, and the duration of the restrictions applicable therein. (14) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (15) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision (EU) 2017/247 is amended as follows: (1) in Article 5 the date 31 December 2018 is replaced by the date 31 December 2019; (2) the Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 September 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (6) Commission Implementing Decision (EU) 2017/1841 of 10 October 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 261, 11.10.2017, p. 26). (7) Commission Implementing Decision (EU) 2018/1044 of 23 July 2018 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of highly pathogenic avian influenza in certain Member States (OJ L 188, 25.7.2018, p. 12). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) In Part A, the entry for Bulgaria is replaced by the following: Member State: Bulgaria Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Plovdiv region: Municipality of Maritsa  Trilistnik 12.10.2018 Municipality of Rakovski  Land of Stryama  State hunting farm Chekeritsa  (2) In Part B, the entry for Bulgaria is replaced by the following: Member State: Bulgaria Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Plovdiv Region: Municipality of Maritsa  Trilistnik  Land of Stryama  State hunting farm Chekeritsa  From 12.10.2018 to 21.10.2018 Municipality of Maritsa:  Rogosh  Skutare  Manole  Manolsko Konare  Yasno pole  Dink  Krislovo  Kalekovets  Zhelyazno  Voivodino  Sadovo 21.10.2018 Municipality of Rakovski  Rakovski  Shishmatsi  Stryama